                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                               CIVIL MINUTES - GENERAL
 Case No.      SACV 19-00807 AG (ADSx)                                 Date   May 22, 2019
 Title         GARY J. SROKA V. MR. COOPER ET AL.




 Present: The                ANDREW J. GUILFORD
 Honorable
 Melissa Kunig/Rolls Royce Paschal                      Not Present
           Deputy Clerk                          Court Reporter / Recorder           Tape No.
         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


 Proceedings:          [IN CHAMBERS] ORDER TO SHOW CAUSE
                       CONCERNING SUBJECT MATTER JURISDICTION

Plaintiff filed this case for “Request for Dispute Resolution on Complaint”, seemingly
asserting jurisdiction based on “9 U.S. Code § 1, § 2, § 6, § 7, § 9” and “The Common Law”.
(See generally Compl., Dkt. No. 1.) These U.S. code sections relate to various provisions of the
Federal Arbitration Act. Then Plaintiff filed an amended complaint (which he erroneously
titles a declaration), seemingly asserting a claim for breach of contract under the
Administrative Procedures Act. (See generally First Amended Compl., Dkt. No. 24.) The
papers filed create confusion.

“Federal courts are courts of limited jurisdiction,” and they possess “only that power
authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.
375, 377 (1994). Accordingly, “[n]othing is to be more jealously guarded by a court than its
jurisdiction.” United States v. Ceja-Prado, 333 F.3d 1046, 1051 (9th Cir. 2003) (citation omitted).
“It is presumed that a cause lies outside of [a federal court’s] limited jurisdiction,” and “the
burden of establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511
U.S. at 377.

The Court is concerned about whether it has jurisdiction over this case and whether the case
                                             CIVIL MINUTES - GENERAL
                                                     Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                             CIVIL MINUTES - GENERAL
 Case No.     SACV 19-00807 AG (ADSx)                             Date   May 22, 2019
 Title        GARY J. SROKA V. MR. COOPER ET AL.


can be allowed to proceed against the many Defendants named. Plaintiff’s operative
complaint contains insufficient facts to discern whether its claims appropriately arise under
the Administrative Procedures Act or are supportable on some other theory. Plaintiffs are
thus ORDERED TO SHOW CAUSE as to why this case should not be dismissed for lack
of jurisdiction or viable claims or both. Plaintiff may submit a brief of no more than 3 pages
by May 28, 2019.


                                                                                      :    0
                                                  Initials of Preparer   mku/rrp




                                        CIVIL MINUTES - GENERAL
                                                Page 2 of 2
